GUIDRY, Judge,
concurring.
I agree with my learned brother that William Jamison’s attempted purchase of his wife’s separate property at a tax sale for nonpayment of taxes is absolutely null and void, constituting a payment of the taxes rather than a sale. White v. White, 233 So2d 289 (La.App. 1st Cir.1970), and cases therein cited. In light of this conclusion, there is no necessity to consider the effect of plaintiff’s possession of the adjudicated property or the trial court’s conclusion that there were no irregularities in the tax sale. For these reasons, I respectfully concur.